Citation Nr: 0826754	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right retromolar trigone.

2.  Entitlement to service connection for residuals of a 
viral infection.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from November 1962 to June 
1989. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The veteran testified at a Board hearing at the RO 
before the undersigned Veterans Law Judge in January 2006.  A 
transcript of the hearing is of record. 


FINDINGS OF FACT

1.  An October 2004 RO rating decision denied the veteran 
entitlement to service connection for malignant neoplasm 
retromolar trigone, T4, squamous cell carcinoma and residuals 
of a viral infection.  

2.  In May 2007, VA received notice of the veteran's death in 
April 2007.


CONCLUSION OF LAW

Due to the death of the appellant in April 2007, the Board 
has no jurisdiction to adjudicate the merits of this claim, 
and the appeal is dismissed.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkinkv. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The veteran's appeal is dismissed.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


